 



Exhibit 10.19

AMENDMENT NO. 3
TO REVOLVING CREDIT AGREEMENT

        This Amendment No. 3 to Revolving Credit Agreement, dated as of December
4, 2003 (this “Amendment”), amends that certain Revolving Credit Agreement,
dated as of May 22, 2002, as amended by that certain Amendment No. 1 dated as of
August 29, 2002, and that certain Amendment No. 2 dated as of May 30, 2003 (as
amended, the “Credit Agreement”), among Barnes & Noble, Inc., a Delaware
corporation, (the “Borrower”), the lending institutions listed on Schedule 1 to
the Credit Agreement (the “Banks”), Fleet National Bank, as administrative agent
for itself and each other Bank (in such capacity, the “Administrative Agent”),
ING Capital LLC, as documentation agent, Wachovia Bank, National Association, as
syndication agent, and Fleet Securities, Inc. and First Union Securities, Inc.
(d/b/a Wachovia Securities), as co-arrangers.

        WHEREAS, the Borrower has requested certain amendments to the Credit
Agreement and the Bank parties hereto are willing to agree to such amendments.

        NOW, THEREFORE, in consideration of these premises, the promises, mutual
covenants and agreements contained in this Amendment and fully intending to be
legally bound hereby, the parties hereby agree as follows:

        1. Capitalized Terms. Terms used in this Amendment which are not defined
herein, but which are defined in the Credit Agreement, shall have the same
respective meanings herein as therein.

        2. Amendments to Credit Agreement.

        2.1 Amendment of Section 1.1. The definition of “Affiliated
Subsidiaries” contained in Section 1.1 of the Loan Agreement is amended by
adding the following proviso thereto (prior to the period at the end thereof):

         “, provided that any Subsidiary set forth in the preceding clause
(i) or (ii) shall no longer be considered an Affiliated Subsidiary from and
after the date upon which it becomes a wholly-owned Subsidiary of the Borrower”.

        2.2 Amendment of Section 1.1. The definition of “Cumulative Excess Cash
Flow” contained in Section 1.1 of the Credit Agreement is amended (i) by
deleting the reference to “February 3, 2002” contained therein; and (ii) by
inserting in place thereof the following: “November 2, 2003”.

        2.3 Amendment of Section 1.1. The definition of “Qualified Investments”
contained in Section 1.1 of the Credit Agreement is amended to read in its
entirety as follows:

“Qualified Investments. As applied to any member of the Borrower Affiliated
Group, investments in (i) notes, bonds or other obligations of the United States
of America or any agency thereof that as to principal and interest constitute
direct obligations of or are guaranteed by the United States of America,
(ii) certificates of deposit or other deposit instruments or accounts of banks
or trust companies organized under the laws of the United States or any state
thereof that have capital and surplus of at least $100,000,000, (iii) commercial
paper that is rated not less than prime-one or A-1 or their equivalents by
Moody’s Investors Service, Inc. or Standard & Poor’s Corporation, respectively,
or their successors, (iv) any repurchase agreement secured by any one or more of
the foregoing, (v) Investments in wholly-owned Subsidiaries (other than any
Affiliated Subsidiary); provided, however, that the aggregate amount of
Investments in Foreign Subsidiaries may not at any time exceed 10% of the
Borrower’s Consolidated Tangible Net Worth determined as of the end of the most
recently completed fiscal quarter of the Borrower, (vi) loans permitted by
Section

33



--------------------------------------------------------------------------------



 



6.13, (vii) from and after November 2, 2003, Investments described in clause
(i) of the definition of Investments in B&N.com in an aggregate amount
outstanding not to exceed $115,000,000, (viii) in addition to all of the
foregoing, from and after November 2, 2003, Investments described in clause
(i) of the definition of Investments in connection with Permitted Acquisitions;
provided, however, that the aggregate consideration (including all cash and
non-cash consideration and any assumption of Indebtedness, but excluding any
Equity Securities of the Borrower) for such Investments, together with all such
consideration paid in connection with Permitted Acquisitions not constituting
Investments, shall not exceed, when made, the sum of $105,000,000 plus 50% of
the Borrower’s Cumulative Excess Cash Flow, and provided, further, that, with
respect to Investments in B&N.com only, (a) Investments described in clause
(i) of the definition of Investments shall first be applied to the basket
referred to in clause (vii) above and, after such basket has been fully
utilized, to the basket under this clause (viii), (b) Investments described in
clause (ii) of the definition of Investments shall also be permitted to be made
under this clause (viii) in B&N.com, and (c) the aggregate Investments made in
B&N.com pursuant to this clause (viii) shall not exceed when made $100,000,000
(the “B&N.com Sub-Limit”), (ix) Investments in Affiliated Subsidiaries and
Investments in other minority-owned Persons made prior to the date hereof and
disclosed on Exhibit D hereto, and (x) Interest Rate Protection Agreements for
an aggregate notional amount not to exceed $300,000,000 at any time outstanding.
Notwithstanding the foregoing, (a) in the event that the Borrower makes
Investments in B&N.com under clause (viii) of the foregoing provision and,
subsequent to such Investments, B&N.com becomes a wholly-owned Subsidiary of the
Borrower, the aggregate amount of all such Investments shall be deemed to be
available again under such clause (viii) from the date upon which B&N.com became
a wholly-owned Subsidiary (other than any amounts in excess of the Investments
permitted under clause (vii) above made on or after November 2, 2003 which were
used to acquire any capital stock of B&N.com except in connection with an
offering of rights to all shareholders of B&N.com), and (b) prior to B&N.com
becoming a wholly-owned Subsidiary of the Borrower, the Borrower may, without
such Investments being double-counted, convert any Investment it has made in
B&N.com under clause (viii) of the foregoing provision to an Investment made
under clause (vii) thereof (subject to the limitations contained in such clause
(vii)), and any such amount converted shall then no longer count against
utilization of the B&N.com Sub-Limit.”

        It is understood and agreed by the Borrower that, for purposes of
determining the Borrower’s compliance with Qualified Investments, the permitted
baskets in effect prior to the Amendment Effective Date shall continue to govern
such compliance for all periods ending on or prior to November 1, 2003.

        2.4 Amendment of Section 1.1. The definition of “Security Agreements”
contained in Section 1.1 of the Loan Agreement is amended to read in its
entirety as follows:

         “Security Agreements. (a) The Security Agreements dated as of the date
hereof and executed and delivered by the Borrower and each Domestic Subsidiary
who is a member of the Borrower Affiliated Group to the Administrative Agent,
for the ratable benefit of the Banks and the Administrative Agent, and (b) any
other Security Agreements dated after the date hereof and executed and delivered
by a Domestic Subsidiary who is a member of the Borrower Affiliated Group to the
Administrative Agent, for the ratable benefit of the Banks and the
Administrative Agent.”

        2.5 Amendment of Section 1.1. The definition of “Pledge Agreements”
contained in Section 1.1 of the Loan Agreement is amended to read in its
entirety as follows:

         “Pledge Agreements. (a) The Pledge Agreements dated as of the date
hereof and executed and delivered by each of the Borrower and certain of its
Subsidiaries to the Administrative Agent, for the ratable benefit of the Banks
and the Administrative Agent, pursuant to which, without limitation, (i) all of
the issued and outstanding capital stock of all Subsidiaries (or, in the case of
Foreign Subsidiaries, 65%), other than Affiliated Subsidiaries, is pledged to
the Administrative Agent, and (ii) all of the issued and outstanding capital
stock of the Affiliated Subsidiaries and the

34



--------------------------------------------------------------------------------



 



capital stock or other equity of minority-owned Persons, in each case which is
directly owned by the Borrower or any other member of the Borrower Affiliated
Group, is pledged to the Administrative Agent, (b) all Pledge Agreements to be
delivered by the Borrower from time to time in accordance with Section 5.2(d)
and the definition of Permitted Acquisitions, and (c) any other Pledge
Agreements dated after the date hereof and executed and delivered by any
Domestic Subsidiary who is a member of the Borrower Affiliated Group to the
Administrative Agent, for the ratable benefit of the Banks and the
Administrative Agent.”

        2.6 Amendment of Section 1.1. The definition of “Patent and Trademark
Security Agreements” contained in Section 1.1 of the Loan Agreement is amended
to read in its entirety as follows:

         “Patent and Trademark Security Agreements. (a) The Patent and Trademark
Security Agreements dated as of the date hereof and executed and delivered by
the Borrower and each Domestic Subsidiary who is a member of the Borrower
Affiliated Group to the Administrative Agent for the ratable benefit of the
Banks, and (b) any other Patent and Trademark Security Agreements dated after
the date hereof and executed and delivered by a Domestic Subsidiary who is a
member of the Borrower Affiliated Group to the Administrative Agent, for the
ratable benefit of the Banks and the Administrative Agent.”

        2.7 Amendment of Section 1.1. Clause (viii) of the definition of
“Permitted Acquisition” contained in Section 1.1 of the Loan Agreement is
amended to read in its entirety as follows:

         “(viii) the aggregate consideration (including all cash and non-cash
consideration and any assumption of Indebtedness, but excluding any Equity
Securities of the Borrower) for such acquisitions which do not constitute
Investments, together with all Investments made pursuant to clause (viii) of the
definition of Qualified Investments (but not any other provision of such
definition), from and after November 2, 2003, shall not exceed, when made, the
sum of $105,000,000 plus 50% of the Borrower’s Cumulative Excess Cash Flow.”

        It is understood and agreed by the Borrower that, for purposes of
determining the Borrower’s compliance with clause (viii) of the definition of
Permitted Acquisition, the permitted basket in effect prior to the Amendment
Effective Date shall continue to govern such compliance for all periods ending
on or prior to November 1, 2003.

        2.8. Amendment of Section 6.9(b). Section 6.9(b) is hereby amended and
restated in its entirety as follows:

“(b) the Borrower may effect redemptions and repurchases of its stock and pay
dividends to its stockholders, provided that, with respect to this clause (b),
(x) no Default or Event of Default has occurred or is continuing, both before
and after giving effect to any such distributions, dividends, redemptions,
repurchases and payments, and (y) the cumulative aggregate amount of redemptions
and repurchases made from and after November 2, 2003, shall not exceed, when
made, an aggregate amount equal to the sum of $105,000,000 plus 15% of the
Borrower’s Cumulative Excess Cash Flow.”

        It is understood and agreed by the Borrower that, for purposes of
determining the Borrower’s compliance with Section 6.9(b), the permitted basket
in effect prior to the Amendment Effective Date shall continue to govern such
compliance for all periods ending on or prior to November 1, 2003.

        3. Effectiveness. This Amendment shall become effective on the first
date when the following conditions are met (the “Amendment Effective Date”):

(a) the Administrative Agent shall have received counterparts hereof signed by
the Required Banks, all of the Guarantors and the Borrower (or, in the case of
any party as to which an executed counterpart shall not have been received, the
Administrative Agent shall have received in form

35



--------------------------------------------------------------------------------



 



satisfactory to it a telecopy or other written confirmation from such party of
execution of a counterpart hereof by such party);

(b) the Administrative Agent shall have received stock certificates and stock
transfer powers executed in blank for all B&N.com capital stock owned by the
Borrower as of the Amendment Effective Date (except for stock certificates
representing shares of Class A common stock of B&N.com), along with an updated
Schedule 1 to the B&N.com Holding Corp. Securities Collateral Pledge Agreement;

(c) the Administrative Agent shall have received payment of an amendment fee for
each Bank which shall have executed and delivered a counterpart hereof as
contemplated by clause (a), such amendment fee to be in an amount equal to 0.10%
of such Bank’s Commitment; and

(d) each of the Administrative Agent and the Arranger shall have received
payment of all other costs, fees and expenses (including, without limitation,
reasonable legal fees and expenses for which invoices shall have been submitted
to the Borrower) and other compensation payable to any of the foregoing on or
prior to the Amendment Effective Date in connection with the Loan Documents.

        Promptly after the Amendment Effective Date occurs, the Administrative
Agent shall notify the Borrower and the Banks thereof, and such notice shall be
conclusive and binding on all parties hereto.

        4. Ratification; Miscellaneous. Except as amended hereby, all other
provisions, terms and conditions of the Credit Agreement and the other Loan
Documents are hereby ratified and confirmed and shall continue in full force and
effect. Each of the representations and warranties made by the Borrower or any
other member of the Borrower Affiliated Group in any of the Loan Documents was
true and correct when made and is true and correct in all material respects on
and as of the date hereof (except to the extent that such representations and
warranties relate expressly to an earlier date), and no Default or Event of
Default exists on the date hereof. This Amendment shall not be deemed a waiver
of any defaults that may exist under any of the Loan Documents. This Amendment
may be executed in any number of counterparts and by the different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be an original, but all of which shall constitute one and the same
instrument. This Amendment and the rights and obligations of the parties
hereunder shall be construed in accordance with and governed by the law of the
State of New York without giving effect to the conflict of law principles
thereof.

36



--------------------------------------------------------------------------------



 



        IN WITNESS WHEREOF, the parties have executed this Amendment No. 3 to
Revolving Credit Agreement as of this 4th day of December, 2003.

         

       BARNES & NOBLE, INC., Borrower
 
       

  By:   / s / John C. Weisenseel
 
       

         Name: John Weisenseel

         Title: Vice President and Treasurer
 
       

       FLEET NATIONAL BANK,

       as a Bank and as Administrative Agent
 
       

  By:   / s / Alexis MacElhiney
 
       

         Name: Alexis MacElhiney

         Title: Vice President
 
       

       ING CAPITAL LLC, as a Bank and as

       Documentation Agent
 
       

  By:   / s / William B. Redmond
 
       

         Name: William B. Redmond

         Title: Managing Director
 
       

      (Signatures continued on next page)

37



--------------------------------------------------------------------------------



 



         

      WACHOVIA BANK, NATIONAL ASSOCIATION,

      as a Bank and as Syndication Agent
 
       

  By:   / s / Denis Waltrich
 
       

          Name: Denis Waltrich

          Title: Associate
 
       

      CITICORP USA, INC., as a Bank
 
       

  By:   / s / John Frezoulis
 
       

          Name: John Frezoulis

          Title: Vice President
 
       

      SUNTRUST BANK, as a Bank
 
       

  By:   / s / Heidi M. Khambatta
 
       

          Name: Heidi M. Khambatta

          Title: Vice President
 
       

      THE BANK OF NEW YORK, as a Bank
 
       

  By:   / s / Johna M. Fidanza
 
       

          Name: Johna M. Fidanza

          Title: Vice President
 
       

      WELLS FARGO BANK NA, as a Bank
 
       

  By:   / s / Kathleen Rosof
 
       

          Name: Kathleen Rosof

          Title: Vice President
 
       

      (Signatures continued on next page)

38



--------------------------------------------------------------------------------



 



         

      JPMORGAN CHASE BANK, as a Bank
 
       

  By:   / s / Rebecca Vogel
 
       

          Name: Rebecca Vogel

          Title: Vice President
 
       

      SOVEREIGN BANK, as a Bank
 
       

  By:   / s / Jesse Wong
 
       

          Name: Jesse Wong

          Title: Vice President
 
       

      NATIONAL CITY BANK, as a Bank
 
       

  By:   / s / Thomas J. McDonnell
 
       

          Name: Thomas J. McDonnell

          Title: Senior Vice President
 
       

      BANK OF AMERICA, N.A., as a Bank
 
       

  By:   / s / Temple H. Abney
 
       

          Name: Temple H. Abney

          Title: Vice President
 
       

      (Signatures continued on next page)

39



--------------------------------------------------------------------------------



 



         

      COMERICA BANK, as a Bank
 
       

  By:   / s / Joel S. Gordon
 
       

          Name: Joel S. Gordon

          Title: Assistant Vice President
 
       

      FIFTH THIRD BANK, as a Bank
 
       

  By:   / s / Anne Pierson
 
       

          Name: Anne Pierson

          Title: Assistant Vice President
 
       

      MELLON BANK, N.A. , as a Bank
 
       

  By:   / s / Mark F. Johnston
 
       

          Name: Mark F. Johnston
 
          Title: First Vice President

                        U.S. BANK NATIONAL ASSOCIATION, as a Bank
 
       

  By:       / s / Gregory L. Dryden

      Name: Gregory L. Dryden

      Title: Vice President
 
                      MANUFACTURERS AND TRADERS TRUST COMPANY, as a    
          Bank

         

  By:   / s / Timothy S. Avendt
 
       

          Name: Timothy S. Avendt

          Title: Vice President
 
       

      (Signatures continued on next page)

40



--------------------------------------------------------------------------------



 



         

      FIRST HAWAIIAN BANK, as a Bank
 
       

  By:   / s / Charles L. Jenkins
 
       

          Name: Charles L. Jenkins

          Title: Vice President, Manager
 
       

      HIBERNIA NATIONAL BANK, as a Bank
 
       

  By:   / s / Michael R. Geissler
 
       

          Name: Michael R. Geissler

          Title: Vice President
 
       

      (Signatures continued on next page)

41



--------------------------------------------------------------------------------



 



Acknowledged and Agreed:

      BARNES & NOBLE BOOKSELLERS, INC., Guarantor
 
   
By:
  / s / John Weisenseel

       Name: John Weisenseel

       Title: Vice President and Treasurer

       Hereunto Duly Authorized
 
    B. DALTON BOOKSELLER, INC., Guarantor
 
   
By:
  / s / John Weisenseel

       Name: John Weisenseel

       Title: Vice President and Treasurer

       Hereunto Duly Authorized
 
    DOUBLEDAY BOOK SHOPS, INC., Guarantor
 
   
By:
  / s / John Weisenseel

       Name: John Weisenseel

       Title: Vice President and Treasurer

       Hereunto Duly Authorized
 
    B&N.COM HOLDING CORP., Guarantor
 
   
By:
  / s / John Weisenseel

       Name: John Weisenseel

       Title: Vice President and Treasurer

       Hereunto Duly Authorized
 
    CCI HOLDINGS, INC., Guarantor
 
   
By:
  / s / John Weisenseel

       Name: John Weisenseel

       Title: Vice President and Treasurer

       Hereunto Duly Authorized

(Signatures continued on next page)

42



--------------------------------------------------------------------------------



 



      STERLING PUBLISHING CO., INC., Guarantor
 
   
By:
  / s / John Weisenseel

       Name: John Weisenseel

       Title: Vice President and Treasurer

       Hereunto Duly Authorized
 
    ALTAMONT PRESS, INC., Guarantor
 
   
By:
  / s / John Weisenseel

       Name: John Weisenseel

       Title: Vice President and Treasurer

       Hereunto Duly Authorized

43